Citation Nr: 1637493	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-05 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.
      
2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

Appellant and C.R.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to October 2006.  He is a recipient of a Combat Action Ribbon with confirmed service in Southwest Asia.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the Atlanta RO in Decatur, Georgia.

In August 2015 the Veteran and C.R. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

When this case was last before the Board in December 2015, it was remanded for additional development and adjudicative action.  The case has been returned to the Board for further appellate action.  

In August 2016, the Veteran claimed entitlement to payment of or reimbursement for unauthorized medical expenses incurred for emergency medical treatment at South Georgia Medical Center from July 14, 2016, to July 15, 2016.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is REFERRED to the AOJ for appropriate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran asserted that his left and right knee disabilities and PTSD warrant higher ratings, to include a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Board observes that following the issuance of the April 2016 Supplemental Statement of the Case (SOC), additional evidence relevant to the issues on appeal was added to the record after the claims were recertified to the Board.  Specifically, private medical records were submitted by the Veteran in August 2016 and the Veteran has not waived his right to have the evidence considered by the AOJ.  Therefore, a remand for that purpose is required.

The Board further notes that pursuant to a December 2015 Board remand, the Veteran was afforded VA examinations in February 2016.  The VA posttraumatic stress disorder (PTSD) examiner concluded that it was not possible to determine the current level of occupational and social impairment due to the Veteran's psychiatric disorder because there was evidence of inconsistent reporting and malingering.  The examiner noted inconsistencies between what the Veteran reported at the examination and what he had reported at treatment and counseling sessions.  The examiner explained that the Veteran's response style was evaluated with a structured inventory of malingered symptomatology and that his total score was very significantly elevated above the recommended cutoff score for the identification of suspected malingering.

In the February 2016 VA knee examination, the Veteran reported that his knees were painful and his knee symptoms had increased in severity since separation from service and included giving out, buckling, and functional impairment of being unable to run, squat, or walk or stand for prolonged periods.  The Veteran further indicated that he was enrolled in vocational school for a career as a firefighter, but that the job's physical requirements would be bad for his knees.  The examiner found normal muscle strength and no ankylosis, shin splints, meniscal conditions, recurrent subluxation, effusion, or instability.  The examiner concluded that the range of motion of the knees could not be tested because the Veteran displayed poor effort and had subjective symptoms out of proportion to objective findings; therefore, measurements were not representative of the true range of motion.  The examiner explained that range of motion was measured during a formal examination with a goniometer three times in each direction and that range of motion and gait were also observed during the rest of the examination, while getting in and out of chairs, and while dressing.  The examiner further stated that an assessment of whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint was used repetitively would be speculative and that a bilateral knee condition was not sufficient to preclude employment because sedentary employment and light duty office work were not precluded.  In support of the opinion, the examiner noted that the Veteran walked into the examination room on his own accord and had normal muscle strength.

As noted above, in August 2016, the Veteran submitted additional treatment records.  They indicate the Veteran was referred by VA for private in-patient psychiatric treatment from July 2016 to August 2016 with active problems listed as depression, anxiety, homicidal ideations, major depressive disorder, PTSD with dissociative symptoms and delayed expression, and chronic bilateral knee pain.  In addition, a July 2016 private treatment record provides a diagnostic impression of right knee proximal patellar tendon tear, mild high-riding patella with lateral subluxation, abnormal signal intensity of anterior horn of lateral meniscus extending into portion of anterior body concerning for tear, and mild articular cartilage loss.  An annotation by the Veteran on the July 2016 private treatment record indicates that he may require surgery for the right knee tendon tear.  
 
In light of the above, the Board finds additional development to obtain any private treatment records related to the Veteran's in-patient psychiatric treatment and right knee disability is in order.  Further, as VA Medical Center treatment records associated with the record are dated up to April 2016, development to obtain any outstanding VA Medical Center treatment records is also in order.  

With regard to the Veteran's claim of entitlement to an increased rating for PTSD, the RO or the Appeals Management Center (AMC) must consider whether an updated VA examination and/or opinion is warranted once any additional treatment records are received and reviewed in order to consider the new medical information.

With regard to the Veteran's knee disabilities, the Board finds the claims must be remanded for a VA examination that provides adequate consideration to functional loss and functional impairment in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, 13-3238 (Vet. App. July 5, 2016).  The Board notes that VA examinations involving a joint must determine the extent of limitation of motion due to pain on both active and passive motion, in weight-bearing and non weight-bearing, and in comparison to the range of motion of the opposite, undamaged joint pursuant to range of motion testing specified in 38 C.F.R. § 4.59.  

The Board finds that the claim for a TDIU must also be remanded as it is clearly inextricably intertwined with the matters of entitlement to increased evaluations for PTSD and right and left knee disabilities.  Development requested below should produce evidence pertinent to the claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

The Board finally notes that if the Veteran fails to cooperate in the examination or examinations performed while this case is in remand status, the examination report or reports will not be adequate for rating purposes and will not serve as a basis for granting his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from April 2016 to the present and any relevant private treatment records, to include Phoebe Putney Memorial Hospital and North Tampa Behavioral Health treatment records dated from July 2016 to the present.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his right and left knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

Finally, the examiner should be requested to provide an assessment of the functional impact of the disabilities in an occupational setting, to include an opinion as to whether there is a 50 percent or better probability that the Veteran's left and right knee disabilities are sufficient to preclude him from obtaining or maintaining non sedentary employment.

The rationale for all opinions must be provided.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a new VA examination is warranted for the claim of entitlement to an increased rating for PTSD once any additional treatment records are received and reviewed or if the Veteran indicates a willingness to cooperate in such an examination.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




